Citation Nr: 1710831	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  14-40 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and her daughter, Z.R.




ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to November 1957 and from February 1958 to April 1975.  He died in June 2005 and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which determined that new and material evidence sufficient to reopen a previously denied claim of service connection for the cause of the Veteran's death had not been received.  Jurisdiction of the Veteran's claim file, and thus the appellant's case, has since been transferred to the RO in St. Petersburg, Florida.

In June 2015, the appellant and her daughter, Z.R., testified at a Board video-conference before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.  

Thereafter, in July 2015, the Board found that new and material evidence had been received to reopen the appellant's claim of entitlement to service connection for the cause of the Veteran's death and remanded the matter for additional development.  As will be discussed herein, the Board finds that the Agency of Original Jurisdiction (AOJ) has substantially complied with the remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran's death certificate lists the immediate cause of death as idiopathic pulmonary fibrosis (IPF), due to chronic obstructive pulmonary disease (COPD) and smoking.

2.  At the time of the Veteran's death, he was service-connected for carpal tunnel syndrome of the left and right hands, tinnitus, and bilateral chondromalacia patella of the right and left knees, bilateral defective hearing, partial anosmia, and malaria.

3.  A disability of service origin did not cause or contribute to the Veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are not met. 38 U.S.C.A. §§ 1101, 1103, 1110, 1112, 1116, 1131, 1137, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.300, 3.303, 3.307, 3.309, 3.311, 3.312 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

In the instant case, VA's duty to notify was satisfied by an April 2014 letter sent prior to the issuance of the rating decision on appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Hupp v. Nicholson, 21 Vet. App. 342 (2007).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his or her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue decided herein has been obtained.  The Veteran's service treatment records (STRs) and post-service VA treatment records have been obtained and considered.  The appellant has not identified any additional, outstanding records that have not been requested or obtained.  

In connection with the appellant's claim for service connection for the cause of the Veteran's death, etiological opinions were obtained in October 2014 and July 2016.  The Board finds that such opinions are adequate to decide the issue as they considered the pertinent evidence of record, to include the statements of the appellant, and provided complete rationales, relying on and citing to the records reviewed.  Moreover, the VA examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

The Board notes that the Veteran's representative asserted in his March 2017 Informal Hearing Presentation that the VA examiner's medical opinion failed to address whether the Veteran's IPF was related to in-service exposure to asbestos.  However, the July 2016 VA examiners did in fact consider such aspect of the claim.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion regarding the issue decided herein has been met.  

The appellant and Z.R. also offered testimony before the undersigned Veterans Law Judge at a Board hearing in June 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 
38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

During the June 2015 hearing, the undersigned Veterans Law Judge noted the issue on appeal.  Also, information was solicited regarding the Veteran's in-service experiences the appellant believed led to his death, the type and onset of symptoms, and her contention that the Veteran's military service caused or contributed to his cause of death.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Furthermore, in light of the appellant's testimony, the Board remanded the  matter in order to obtain an etiological opinion.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the appellant's claim decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Furthermore, the Board finds there has been substantial compliance with the Board's July 2015 remand directives and no further action in this regard is necessary.  See D'Aries, supra.  In this regard, in July 2015, the matter was remanded in order to obtain a VA opinion to address remaining issues pertinent to the claim on appeal.  Subsequently, two VA opinions addressing such issues were obtained in July 2016.  Therefore, the Board finds that there has been substantial compliance with the Board's July 2015 remand directives, and no further action in this regard is necessary. 

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Analysis

Service connection for the cause of the Veteran's death may be granted if a disability incurred in or aggravated by service was either the principle or a contributory cause of the Veteran's death.  38 U.S.C.A. §§ 1110, 1131, 1310; 
38 C.F.R. §§ 3.303, 3.312(a).  For a service-connected disability to be the principle cause of death it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  38 C.F.R. § 3.312(b). 

For a service-connected disability to be a contributory cause of death it must have contributed substantially or materially, and combined to cause death.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312(c)(1).  A contributory cause of death is inherently one not related to the principle cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3).

Generally, minor service-connected disabilities, particularly those of a static nature, or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  38 C.F.R. § 3.312(c)(2).  There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

At the time of the Veteran's death, service connection was not in effect for any of the causes of death listed on his death certificate.  In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As the causes of death listed on the Veteran's death certificate are not chronic diseases per VA regulations, presumptive service connection for such conditions, to include on the basis of continuity of symptomatology, is not warranted.

In addition to the foregoing, relevant laws and regulations provide that a Veteran who served in Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f).  In the instant case, the Veteran is presumed to have been exposed to herbicides coincident with his service in the Republic of Vietnam during the Vietnam Era.  Furthermore, in the case of such a veteran, service connection based on herbicide exposure will be presumed for certain specified diseases, to include ischemic heart disease, which includes coronary artery disease (CAD), that become manifest to a compensable degree. 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307 (a)(6), 3.309(e).  However, none of the conditions listed on the Veteran's death certificate are acknowledged to be presumptively related to herbicide exposure. Furthermore, neither the appellant nor her representative has argued, and the record does not suggest, that the conditions listed on the Veteran's death certificate were related to his presumed exposure to herbicides. See 38 C.F.R. § 3.309(e); Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  

Additionally, service connection for disability based on exposure to ionizing radiation can be demonstrated by three different methods.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are certain types of cancer that are presumptively service-connected when they occur in "radiation-exposed Veterans." 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, "radiogenic diseases" may be service connected, provided that certain conditions are met, pursuant to 
38 C.F.R. § 3.311.  Third, service connection may be granted under 38 C.F.R. 
§ 3.303(d) for the cause of the Veteran's death if it is established that a cause of his death diagnosed after discharge was the result of exposure to ionizing radiation during active service.  See also Combee, supra.

The appellant has also alleged that the Veteran's cause of death is related to in-service asbestos exposure.  In this regard, there is no specific statutory or regulatory guidance with regard to claims for service connection for asbestos-related diseases; however, VA issued a circular on asbestos-related diseases in 1998 which provided guidelines for considering asbestos compensation claims and which are now included in the amended/rewritten VA Adjudication Procedure Manual (Manual). See M21-1, Part IV, Subpart ii, Chapter 1, Section I, Paragraph 3, "Developing Claims for [Service Connection] for Asbestos-Related Diseases. 

The Manual provides that Veterans who were exposed to asbestos while in service and developed a disease related to that asbestos exposure may receive compensation benefits. Claims based on exposure to asbestos require a military occupational skill with exposure to asbestos or other exposure event associated with service sufficient to request an examination with medical opinion as described in M21-1, IV.ii.1.I.3.f, and a diagnosed disability that has been associated with in-service asbestos exposure. 

The Board also notes that service connection on the basis that a veteran's death resulted from disease or injury attributable to the use of tobacco products during a veteran's active service is prohibited by law.  See 38 U.S.C.A § 1103(a); see also 38 C.F.R. § 3.300(b).  However, by its terms, 38 U.S.C. § 1103(a) is inapplicable to claims filed prior to June 10, 1998 or if the relevant diagnosis was made during service.  In the instant case, as neither exception is met, the appellant's claim for service connection for the cause of the Veteran's death based on the use of tobacco products during service is prohibited by law.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Certificate of Death reflects that the Veteran's immediate cause of death was IPF due to COPD and smoking.  In a March 2014 statement, the appellant alleged that the Veteran was diagnosed with COPD during service and that such diagnosis was valid because it was made using the diagnostic tools available at that time.  She also reported that the Veteran was exposed to asbestos, chemicals, metal dust, coal dust, silica, and radiation during service and that such exposure is a risk factor for developing IPF and COPD.  The appellant also submitted internet articles accompanying these statements which describe the history of pulmonary function tests (PFTs), the duties of military light vehicle mechanics, and risk factors for IPF.  The appellant provided statements in November and December 2014 claiming that exposure to asbestos caused the Veteran's IPF along with an internet article from the National Institutes of Health (NIH) regarding lung disease caused by breathing asbestos fibers.  Thereafter, during the June 2015 hearing, the appellant and Z.R. testified that they observed the Veteran had breathing problems when they met him in 1977.  The appellant also stated that she believed that her claim should be granted based on the Veteran's in-service COPD diagnosis and that, due to its chronic nature, such condition persisted throughout his life.

The Veteran's STRs reflect that he reported shortness of breath during examinations in December 1954, October 1957, November 1963, March 1967, and March 1968.  In addition, a July 1970 examination report noted "end-respiratory wheezes bilaterally" and a diagnosis of COPD.  However, the Board further notes that there are no x-rays or PFT results related to this examination in the record.  In addition, examinations and chest x-rays performed prior to and after this diagnosis, to include in June 1967 and May 1976, did not reveal the presence of any disorder of the Veteran's lungs.  

Post-service records reflect a diagnosis of COPD in 2000 and IPF by biopsy in 2001.  Additionally, such show a diagnosis of CAD in May 1996. 

Following a thorough review of the Veteran's in-service and post-service treatment records and a physical examination of the Veteran, a February 2005 examiner found that there was no pulmonary function testing done to support a diagnosis of COPD during service.  The examiner noted that an x-ray of the Veteran's chest taken the day of the COPD diagnosis was negative.  He ultimately determined that the documentation of COPD in July 1970 in the setting of physical examination findings of end respiratory wheezes bilaterally was not supported and was more likely than not a clinical diagnosis made in a Veteran with wheezes noted on one examination in the setting of significant tobacco abuse.  In support of such determination, the examiner noted that, on review of the medical examination performed prior to and subsequent to the July 1970 examination, COPD was not recorded and all chest x-rays were within normal limits or negative for abnormality.

Subsequently, in October 2014, another VA opinion addressing the etiology of the Veteran's COPD was obtained.  In this regard, the examiner acknowledged the Veteran's exposure to asbestos as well as smoke and other fuel combustion products in the course of his duties as a mechanic.  However, he found that it was less likely than not that that his COPD was due to his military service.  Rather, he found that such was due to smoking.  In this regard, the examiner noted that the greatest risk factor for the development of COPD is smoking.  He also noted that the Veteran had a chest computerized tomography (CT) imaging study done in June 2005 which showed extensive pulmonary fibrosis, but no evidence of asbestosis.  However, the examiner felt that the Veteran's findings on CT were due only to IPF.     

Thereafter, in July 2016, two additional VA opinions were offered in regard to the etiology of the Veteran's COPD.  The July 13, 2016, examiner acknowledged the Veteran's possible exposure to chemicals when working in the motor pool; however, noted that there is no documentation to substantiate that the Veteran experienced any chemical exposure of great significance during service.  The examiner also noted that the Veteran smoked two and a half packs of cigarettes per day from age 15 to age 50 and that this nicotine inhalation increased the likelihood of him developing COPD.  Thereafter, a second VA opinion was offered on July 21, 2016, in which the examiner opined that the Veteran's COPD was not due to service or related to any in-service disease, event, or injury, to include exposure to asbestos and/or environmental and occupational hazards.  In this regard, she found that the Veteran's July 1970 COPD diagnosis was improper.  The examiner explained that a diagnosis of such condition requires PFTs and that x-ray testing alone or a physical examination alone is insufficient to diagnose COPD.  The examiner further explained that the record does not contain any evidence that the Veteran's COPD was related to his claimed in-service exposures.

VA examiners also considered the appellant's claim that IPF was caused by the Veteran's exposure to chemicals, including asbestos, during service.  In this regard, the February 2005 examiner noted that the Veteran was diagnosed with IPF following testing, including a lung biopsy, in 2002.  The examiner concluded from the Veteran's history, an examination of the Veteran, radiologic studies, pulmonary function testing, and the reported history of a lung biopsy consistent with IPF in his VA treatment records that he had IPF.  The examiner opined that the etiology of this condition is unknown as such diagnosis requires the exclusion of other known causes of interstitial lung disease, including environmental exposures.  He also noted that two-thirds of IPF patients are over 60 years of age when diagnosed with the condition, as the Veteran was at the time of his diagnosis.  The October 2014 VA examiner also opined that IPF is a condition of unknown causation.  The July 13, 2016, VA examiner found that, as an idiopathic condition, the exact etiology of the Veteran's IPF was not known with a great deal of certainty.  The examiner stated that the Veteran's years of smoking possibly made the development of IPF more likely.  As noted above, this examiner did not find documentation of chemical exposure of great significance.  Thus, he concluded that it would be speculative to state with certainty that the Veteran's IPF was caused by his military service.  

In this regard, the Board is cognizant of the holding of Jones v. Shinseki, 23 Vet. App. 382 (2010), where the Court stated that, while VA need not "proceed through multiple iterations of repetitive medical examinations until it obtains a conclusive opinion or formally declares that further examinations would be futile," it must be clear "that the examiner has not invoked the phrase 'without resort to mere speculation' as a substitute for the full consideration of all pertinent and available medical facts to which a claimant is entitled."  In essence, the Court in Jones acknowledged, there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  The Court in Jones held, however, that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.

In the instant case, the Board finds that the VA examiners' findings meets the Jones standard due to the current limits of medical knowledge.  In this regard, three different VA examiners acknowledged that IPF is a condition that has an unknown etiology.  In particular, the February 2005 examiner explained in detail that the diagnosis of IPF necessarily excludes other causes of such disorder, including environmental causes.  While the uncertain nature of IPF makes definitive conclusions regarding its etiology impossible, the exclusion of such causation supports the July 13, 2016, VA examiner's finding that it would be speculative to reach a conclusion as to the relationship between exposure to chemicals, including asbestos, and the Veteran's IPF.

Upon review of the evidence, the Board finds the preponderance of the evidence is against a finding that the Veteran's COPD or IPF was at least as likely as not related to his service, to include his in-service exposure to asbestos and other chemicals.  In reaching such conclusion, the Board finds that the opinions of the February 2005, October 2014, and July 2016 VA examiners, provided after reviewing the record, are highly probative as they reflect consideration of all relevant facts and the examiners provided detailed rationales for the conclusions reached.  See Nieves-Rodriguez, supra (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion); Stefl, supra.  Furthermore, there are no contrary medical opinions of record.

The Board further finds that the Veteran did not have COPD during service and the July 1970 diagnosis was in error.  In this regard, the Board notes the appellant's argument that PFTs, which would definitively show COPD, was not available at such time; however, the Board finds that the February 2005 opinion did not find that such diagnosis was in error based solely on the absence of PFTs.  Further, while the July 2016 VA examiner found that such testing was necessary for such a diagnosis, both she and the February 2005 reviewed the entirety of the evidence, which included examinations and chest x-rays performed prior to and after this diagnosis, to include in June 1967 and May 1976, that failed to reveal the presence of any disorder of the Veteran's lungs.  Furthermore, the Board finds that the probative evidence also fails to show that the Veteran's COPD is otherwise related to his military service, to include asbestos and/or chemical exposure therein.

In this regard, the Board acknowledges that, based on the time period when the Veteran served and his military occupational specialty as an automobile mechanic, he was likely exposed to asbestos during service and that asbestos has been linked to fibrosis.  However, the February 2005 VA examiner thoroughly explained that the Veteran's physicians had ruled out all known causes of his pulmonary fibrosis in making his IPF diagnosis.  The examiner specifically stated that such diagnosis included an express conclusion that environmental exposures had been ruled out as causes of this disease.  Regarding COPD, the October 2014 examiner reported that the Death Certificate indicates that the certifying physician found his COPD was caused by smoking.  The July 13, 2016 VA examiner found that smoking greatly increased the Veteran's risk of developing such condition.  Furthermore, this examiner did not find the record supported the conclusion that in-service chemical exposure had a significant impact on the Veteran's health.  The July 21, 2016, VA examiner found that the evidence did not show that the Veteran's COPD was caused by his service, including his in-service exposure to environmental hazards including asbestos. Thus, the Board finds that it is less likely than not that the Veteran's IPF or COPD was caused by his service, in light of the idiopathic nature of IPF and the VA examiners' findings in regard to the etiology of his COPD.

The appellant has also claimed that the Veteran's diagnosed CAD, which is presumptively related to his in-service herbicide exposure, was either the principle or a contributory cause of his death.  However, the July 21, 2016 VA examiner found that the Veteran's CAD did not contribute substantially or materially to death, did not aid or lend assistance to the production of death, did not result in debilitating effects and general impairment of health to the extent that it rendered the Veteran less capable of resisting the effects of IPF which primarily caused death, and was not of such severity as to have had a material influence on accelerating death.  The examiner reached this conclusion based on the lack of evidence in the Veteran's post-service VA treatment records indicating that CAD was a contributing factor in his death and that, three months prior to his death, testing revealed no ischemia.  Thus, service connection for cause of the Veteran's death on such basis is not warranted.

In addition, the evidence does not show, and the appellant does not contend, that the Veteran's service-connected disabilities of bilateral carpal tunnel syndrome, bilateral knee disabilities, tinnitus, defective hearing, partial anosmia, and malaria caused or contributed to his death.  Furthermore, as these disabilities were static nature in nature and were unrelated to any of the causes of death listed on the Veteran's death certificate, service connection on such basis is also not warranted.  

The Board notes that a VA opinion has not been obtained in regard to the appellant's assertion that the Veteran's COPD and/or IPF were related to radiation exposure as alleged by the appellant.  However, there is no evidence showing that the Veteran was exposed to radiation during service.  The Court has held that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Additionally, a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). Therefore, the Board finds that a VA opinion is not necessary regarding this aspect of the appellant's claim. 

The Board acknowledges that the appellant submitted internet articles which provided a history of PFTs, risk factors for IPF, an NIH article regarding a lung disease caused by asbestos, and an article describing the duties of military light vehicle mechanics.  In this regard, medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  However, treatise evidence must "not simply provide speculative generic statements not relevant to the [claimant]'s claim."  Wallin v. West, 11 Vet. App. 509, 514 (1998).  Instead, the treatise evidence, "standing alone," must discuss "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion."  Id. (citing Sacks v. West, 11 Vet. App. 314, 317 (1998)); see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (medical treatise evidence must demonstrate connection between service incurrence and present injury or condition); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (generic statement about the possibility of a link between chest trauma and restrictive lung disease is too general and inconclusive); Mattern v. West, 12 Vet. App. 222, 227 (1999) (generally, an attempt to establish a medical nexus to a disease or injury solely by generic information in a medical journal or treatise is too general and inconclusive (quoting Sacks, supra.)). 

In this case, the articles submitted by the appellant only provide general information as to the possibility that a relationship exists between IPF and COPD and environmental factors such as asbestos exposure.  They are not accompanied by any corresponding clinical evidence specific to the Veteran, and do not suggest a generic relationship between the Veteran's service and IPF or COPD with a degree of certainty such that, under the facts of this specific case, reflects plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  As such, the Board finds this information to not be relevant as to the matter for consideration and, therefore, is not probative to this case.  Wallin, supra; Sacks, supra.  

Furthermore, although the appellant and Z.R. sincerely believe that the Veteran's death is related to his service-connected conditions, this is a complex medical matter requiring training and experience that they do not possess.  While the appellant and Z.R. are competent to describe the Veteran's difficulty breathing following service, the question of causation of a lung disease involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Furthermore, the diagnosis of such diseases requires the administration and interpretation of specialized testing, to include Ct scans, PFTs, and x-rays.  Therefore, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), in this case, the cause of the Veteran's death falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (explaining that while the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Thus, the Board finds the opinions of the VA examiners to be significantly more probative than the appellant's and Z.R.'s lay assertions and the articles submitted in support thereof.

Accordingly, while sympathetic to the appellant's claim, the Board finds that service connection for the cause of the Veteran's death is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  As such, that doctrine is not applicable in the instant appeal, and her claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.



ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


